      Case 4:18-cv-00792-SWW Document 49 Filed 07/02/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

THERESA KIRKLIN                                     PLAINTIFF

V.                       NO. 4:18-cv-00792 SWW

RHONDA BENTON, ET AL.                               DEFENDANTS
In Her Official and Individual Capacity

      PLAINTIFF’S REPLY TO DEFEDANTS’ MOTION TO CONTINUANCE

     Comes now the plaintiff and responds to the defendants’

motion for a trial continuance. First, plaintiff must point

out that many of the statements in defendants’ motion, as

will be pointed out below, were not proper, correct,

appropriate or needed for a request aimed at gaining a

continuance. Addressing the filed motion, plaintiff states

the following:

       1. Paragraph #1 appears correct.

       2. Paragraph #2 appears correct.

       3. There are number of motions pending, but plaintiff

will not speculate or try to tell the Court how it will

rule. Therefore, in advance of any Court ruling, plaintiff

does not address how the rules and case law might relate to

any ruling made in this matter.

       4. Plaintiff disagrees with defendants and thinks it

is not prudent for defendants to invade the providence of

the Court. Likewise, how and what can happen in this matter
    Case 4:18-cv-00792-SWW Document 49 Filed 07/02/20 Page 2 of 2



will be determined based upon the Court’s eventual rulings

on the pending matters as allowed by the applicable rules

and case law.

       5. Plaintiff would agree that certain costs are

involved in trial prep matters but the same will not opine

as to how to categorize the same at this juncture.

       6. Plaintiff’s counsel was contacted on Thursday, June

25th. The same replied back on Friday, June 26th, to

defendants’ counsel that the same would reach out to the

plaintiff and get back with defendants not later than

Monday. Defendants filed their motion for continuance

before allowing plaintiff a chance to get with them.

       7. Based upon the fact that COVID-19 has hampered and

stalled efforts on many fronts, plaintiff is not averse to

a continuance in this matter.

                                                     Respectfully submitted,

                                                     Theodis N. Thompson, Jr.
                                                     Thompson Law Firm, PLLC
                                                     415 N. McKinley, #710
                                                     Little Rock, AR 72205
                                                     (501) 503.5095
                                                     BY: Theodis N. Thompson, Jr.
                                                        (ARK. BAR #2012029)

                      CERTIFICATE OF SERVICE

  I, undersigned, do hereby certify that on this _2nd__day of _July______, 2020,
  a copy of the foregoing has been hand delivered, faxed, electronically filed or mailed,
  postage prepaid to proper address of all parties or all counsel of records for the same.

  Chris Heller                              THOMPSON LAW FIRM
                                            By : Theodis N. Thompson, Jr.
